PER CURIAM:
The claimant and respondent have filed a written stipulation that the respondent was engaged in a construction project to widen and improve Route 5/6 in Berkeley County, West Virginia from November, 1972 to March, 1973; that from December 14, 1972, to March, 1973 the respondent removed by explosives certain rock *142outcroppings adjacent to the highway. Claimant owned and maintained an aerial telephone cable along the highway. The respondent did not notify claimant of the planned blasting operation nor did respondent request removal of the cable to avoid damage to the cable. Respondent was requested to stop blasting to allow removal of cable but such request was refused. That as a result of the blasting claimant’s cable was damaged on numerous occasions, requiring repairs and subsequent replacement of the cable; that $10,731.08 is a fair and equitable estimate of the damages sustained by the claimant. Believing that liability exists on the part of the respondent and that the damages are reasonable, an award of $10,731.08 is directed in favor of the claimant.
Award of $10,731.08.